UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22525 Managed Portfolio Series (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) James R. Arnold, President Managed Portfolio Series c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Ave, 4th Fl Milwaukee, WI53202 (Name and address of agent for service) (414) 765-6802 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2015 Date of reporting period:February 28, 2015 Item 1. Report to Stockholders. Advantus Short Duration Bond Fund Institutional Class Shares – VBSIX Advantus Strategic Dividend Income Fund Investor Class Shares – ASDNX Institutional Class Shares – VSDIX Semi-Annual Report www.advantuscapital.com February 28, 2015 ADVANTUS FUNDS February 28, 2015 Advantus Short Duration Bond Fund Managers: Thomas Houghton, CFA, Jane Wyatt, CFA, and David Land, CFA Advantus Capital Management MARKET SECTOR UPDATE For the period December 16, 2014 (inception) and ending February 28, 2015, the Advantus Short Duration Bond Fund Institutional Class Shares returned 0.42 percent, outperforming the Barclays 1-3 Year Government/Credit Index, which returned 0.27 percent. The U.S. economy continued to diverge from most of the rest of the developed world. It has benefitted from improvements in new hiring, capital investment, and the housing market. Oil prices were one of the big stories in the reporting period as West Texas Intermediate Crude Oil futures declined from $57 per barrel at the beginning of the reporting period, bottoming out at $45 per barrel in January, and ending the period at just under $50 per barrel.Inflation continued to be low, before taking into account energy commodity prices. The U.S. dollar continued to strengthen throughout the period, reflecting the strength of the domestic economy. The other big story during the period was the continued debate over whether and when the Fed would begin its long-awaited tightening of monetary policy. As of the end of the period, the market expectations were for the first fed funds hike to occur in September at the earliest. Rates in the short end of the curve were fairly volatile. The yield on the 2-year Treasury note ranged as high as 0.74 percent in late December and as low as 0.41 percent just a few weeks later, before finishing the period at 0.62 percent. STRATEGY The focus during this period was the building-out of the portfolio’s investments. During the period we were able to source many corporate bonds and asset-backed securities (ABS) with yields at attractive levels relative to Treasury bonds with similar durations. In particular in the corporate bond space the most attractive opportunities were in the energy, consumer cyclical and transportation sectors. We also found attractive securities in the financial sector, primarily in banking, insurance and REITs. In ABS we built out positions primarily in the auto and equipment loan sectors. In contrast, we found little value in the government agency or local authority sectors. OUTLOOK Divergent growth among the U.S., Europe and emerging markets has been driving diverging monetary policy. The U.S. is expected to tighten monetary policy while Europe, Japan and China will likely ease monetary policy in 2015. This is the first time in the current expansion that developed countries’ central bank policies will be at odds. With the U.S. tightening, we expect higher volatility in stocks and high-yield bonds, along with somewhat rising interest rates. Within the investment grade market, the conditions are good for narrowing spreads in mortgage-backed securities and commercial mortgage-backed securities as supply is still very low in these sectors. Investment grade corporate bond spreads begin the new reporting period at attractive valuations, having risen as a result of the fallout from lower oil prices. While volatility will likely rise and could impact the investment grade bond sectors as well during the year, we look for good returns in corporate bonds overall based on their attractive valuations and limited rise in interest rates. Spreads have widened a bit in the short end of the market as well and we intend to take advantage of the additional yield and to continue to add to positions in corporates and ABS. 1 ADVANTUS FUNDS February 28, 2015 Advantus Strategic Dividend Income Fund Managers: Joseph Betlej, CFA, Lowell Bolken, CFA, and Craig Stapleton, CFA Advantus Capital Management MARKET SECTOR UPDATE For the semi-annual period ending February 28, 2015, the Advantus Strategic Dividend Income Fund (SDI), institutional share class, returned 4.73 percent, underperforming its custom SDI benchmark and the Standard & Poor’s 500 Index at 5.67 and 6.12 percent, respectively. Dividend yield and relative volatility were consistent with our expectations. Returns on income-oriented investments were driven by expectations for economic and employment growth, and interest rate volatility. The domestic economy benefitted from improvements in new hiring, capital investment, and the housing market. Volatility in interest rates due to bond market rallies impacted performance in interest rate sensitive securities during parts of the year.During the period, the 10-Year U.S. Treasury yield peaked at 2.62 percent in mid-September, bottomed out at 1.64% in January, and rose to 1.99 percent at the end of February.Oil prices were the big story in the reporting period as West Texas Intermediate Crude Oil futures declined from $93 per barrel at the beginning of the period, bottoming out at $45 per barrel in January, and ending the period at just under $50 per barrel.Inflation continues to be low, before taking into account energy commodity prices.The U.S. dollar continued to strengthen throughout the period, reflecting the strength of the domestic economy.These factors provided a foundation for strong equity returns during the period. Real Estate Investment Trusts (REITs) have performed well as the modest growth in the economy and employment gains have been stimulating the fundamentals of occupancy and rental rate growth for commercial real estate.The fundamental strength, however, is not robust enough to generate a significant amount of new supply through development which could overwhelm the modest demand growth.Apartments and self-storage properties have performed the best in the reporting period as the short term nature of their leases has reflected the economic growth, translating into operating income gains.Shopping center and regional mall retail properties have felt the strength of the improving consumer armed with a stronger dollar, resulting in improving retail sales. Many high quality commercial real estate owners have tapped the low cost of capital available to the sector, providing for significant levered returns.The visibility of earnings growth and quality of earnings has continued to attract investors to REITs.While REITs have been trading at above average multiples, their earnings growth and underlying assets justify current pricing. Projections for growth in energy infrastructure have flipped to only modest growth during the reporting period as energy commodity pricing has declined significantly.While our portfolio mainly invests in pipelines, storage facilities and logistics which are supported by long term contracts from users, many of the producers are finding that lower oil prices are massively impacting their production plans. The Master Limited Partnership (MLP) universe sold off with oil prices. The midstream pipeline and storage companies stabilized sooner than the underlying commodity, reflecting the resilience of their cash flows.Companies with low cost of capital advantage are finding a strong slate of future growth opportunities in the carnage. In the correction, MLP multiples have declined and yields have increased, providing a much better valuation. Utilities have been deploying business plans to counter the headwinds of generally flat energy demand as only modest household growth is offset by energy efficiency improvements. Transmission investments have provided a strong area for growth in many utilities.State mandated requirements for renewable generation have been 2 ADVANTUS FUNDS providing a significant opportunity for investment.Additionally, improvements in reliability and durability of current systems are also being added to rate base for regulated utilities. Regulated utilities have been benefiting from low cost debt financing, but are facing downward pressure from regulators on allowed returns on investment. Preferred stocks performed well as interest rates declined during the period.Treasury Inflation Protected Securities (TIPs) were slightly negative as there is only modest inflation in the domestic economy. STRATEGY Major moves in the portfolio had much to do with exposure to oil price declines and the volatile interest rate environment.Additional exposure to economic and policy issues drove other moves. MLPs began the period at a large overweight versus the target benchmark weight on strong growth projections.As the market took in account the decrease in capital investment in the energy space, the stocks declined.Our overweight to the underperforming sector hurt portfolio returns, but much of that was offset by stock selection in MLPs.Strategically, the decision was made to liquidate those MLPs with perceived commodity risk or liquidity concerns.Particular benefit was found through participation in 3 MLP IPOs (Initial Public Offerings) and the consolidation of the Kinder Morgan entities. REITs were an underweight relative to target weight during most of the performance period on concerns of relative valuation.While the underweight in the best performing sector hurt performance, selection was negative.The slower growth, high dividend names in the REIT space underperformed companies with better near term growth.Stock picking in healthcare facility and multifamily REITs did help performance, while picks in regional malls and office detracted from performance.Of note, the portfolio’s exposure to Canadian REITs was sold due to currency concerns. As utility stock multiples peaked near the end of 2014, the portfolio weight in the sector continued to decline.The underweight to utilities hurt performance, but stock selection provided outperformance in the group. Exposure to regulated utilities with better growth profiles helped performance. With inflation being dormant, the portfolio exposure to TIPs was below the weight in the custom benchmark for this underperforming sector, generating significant relative performance. Exposure to non-benchmark infrastructure stocks also provided excess returns. OUTLOOK The slow growth, low inflation environment is constructive for target investments of SDI.The portfolio continues to be exposed to companies with predictable cash flow with balance sheets that can allow them to take advantage of market opportunities.REITs should continue to attract investment capital if the commercial real estate market continues to produce strong operating income.The recent consolidation in Utility stock valuations has provided better value opportunities in companies with growing service territories and favorable regulatory environments.MLPs returns will be partially tied to commodity returns, but we expect that the best companies will be those with strong access to capital as it may become scarce in the near term.Favorable conditions could remain in place unless a catalyst of higher rates, significant shifts in economic strength, global unrest or other issues play a major impact on the market. Earnings growth should continue to lead to dividend increases, offsetting some of the impact of potentially higher interest rates. The information contained herein represents the opinion of Advantus Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance is not a guarantee of future results. 3 ADVANTUS FUNDS Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments in this report. Mutual fund investing involves risk. Principal loss is possible. Investors should be aware of the risks involved with investing in a fund concentrating in a specific industry such as REITs or real estate securities. These include risks such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Investing in small and medium-sized companies involves greater risks than those associated with investing in large company stocks, such as business risk, significant stock price fluctuations and illiquidity. The Funds may invest in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Investments in ETFs and ETNs are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of the shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares. MLPs are subject to certain risks inherent in the structure of MLPs, including complex tax structure risks, the limited ability for election or removal of management, limited voting rights, potential dependence on parent companies or sponsors for revenues to satisfy obligations, and potential conflicts of interest between partners, members and affiliates. The funds may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of securities prices, interest rates and currency exchange rates. Covered calls may limit the upside potential of the underlying security. Interest payments on TIPS are unpredictable and will fluctuate as the principal and corresponding interest payments are adjusted for inflation. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Investment in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. Investments in asset backed and mortgage backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Municipal securities are subject to adverse political or economic factors, including changes in the tax law. Derivatives involve special risks including leverage, correlation, counterparty, liquidity, operational, accounting and tax risks. These risks, in certain cases, may be greater than the risks presented by more traditional investments. The Funds may invest in illiquid securities which involve the risk that the securities will not be able to be sold at the time or prices desired by the fund, particularly during times of market turmoil. The SDI Benchmark is a custom benchmark created by Advantus, it is comprised of 54% Wilshire Real Estate Securities Index; 12% S&P 500 Utilities Index; 12% Alerian MLP Total Return Index; 12% Barclay’s Capital US Government Inflation Linked Bond Index; and 10% Wells Fargo Hybrid & Preferred REIT. Alerian MLP Total Return Index – a composite of the 50 most prominent energy Master Limited Partnerships (MLPs). Barclays Capital US Government Inflation Linked Bond Index – an index that includes publicly issued, U.S. Treasury inflation protected securities that have at least 1 year remaining to maturity of index rebalancing date, with an issue size equal to or in excess of $500 million. The S&P 500 Index is an unmanaged, market-value weighted index of stocks, which is widely regarded as the standard for measuring large-cap U.S. stock market performance. S&P 500 Utilities Index – an index of those companies included in the S&P 500 that are classified as members of the GICS (registered symbol) utilities sector. Wells Fargo Hybrid & Preferred REIT Index – an index composed exclusively of preferred shares and depository shares designed to track the performance of preferred securities issued in the U.S. markets by Real Estate Investment Trusts (REITs). Wilshire Real Estate Securities Index – an index of publicly traded U.S. real estate equity securities. The Barclays U.S. 1-3 Year Government/Credit Bond Index is the 1-3 year component of the Barclays Capital Government/Credit Bond Index which includes securities in the Government and Credit Indexes. The Government Index includes treasuries (i.e., public obligations of the U.S. Treasury that have remaining maturities of more than one year) and agencies (i.e., publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government).It is not possible to invest directly in an index. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Must be preceded or accompanied by a prospectus. The Advantus Funds are distributed by Quasar Distributors, LLC. 4 ADVANTUS SHORT DURATION BOND FUND Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return % – As of February 28, 2015 Since Inception(1) Advantus Short Duration Bond Fund – Institutional Class 0.42% Barclays 1-3 Year US Government/Credit Bond Index(2) 0.27% December 16, 2014. The Barclays 1-3 Year US Government/Credit Bond Index includes all medium and larger issues of U.S. government, investment-grade corporate, and investment-grade international dollar-denominated bonds that have maturities of between 1 and 3 years and are publicly issued. This Index cannot be invested in directly. 5 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Value of $100,000 Investment (Unaudited) The chart assumes an initial investment of $100,000.Performance reflects waivers of fee and operating expenses in effect.In the absence of such waivers, total return would be reduced.Past performance is not predictive of future performance.Investment return and principal value will fluctuate, so that your shares, when redeemed may be worth more or less than their original cost.Performance assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Annualized Rates of Return % – As of February 28, 2015 Since Inception(1) Advantus Strategic Dividend Income Fund – Investor Class 7.33% S&P 500 Index(2) 7.13% Advantus SDI Benchmark(3) 4.60% One Year Since Inception(4) Advantus Strategic Dividend Income Fund – Institutional Class 18.38% 13.06% S&P 500 Index(2) 15.51% 19.27% Advantus SDI Benchmark(3) 17.55% 11.32% December 16, 2014. This return is not annualized. The Standard & Poor’s 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks. This Index cannot be invested in directly. The Advantus SDI Benchmark is comprised of 54% Wilshire Real Estate Securities Index; 12% S&P 500 Utilities Index; 12% Alerian MLP Total Return Index; 12% Barclay’s Capital US Government Inflation Linked Bond Index; and 10% Wells Fargo Hybrid & Preferred REIT Index. This Index cannot be invested in directly. September 12, 2012. 6 ADVANTUS FUNDS Expense Example (Unaudited) February 28, 2015 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees; distribution and/or service (12b-1) fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (September 1, 2014 – February 28, 2015). ACTUAL EXPENSES For each class, the first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. HYPOTHETICAL EXAMPLE FOR COMPARISON PURPOSES For each class, the second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Advantus Short Duration Bond Fund Beginning Ending Expenses Paid Account Value Account Value During Period 12/16/2014 2/28/2015 12/16/2014 – 2/28/2015(1) Institutional Class Actual(2) Institutional Class Hypothetical (5% annual return before expenses) Expense are equal to the Fund’s annualized expense ratio for the period since inception of 0.45%, multiplied by the average account value over the period, multiplied by 74/365 to reflect the period since inception. Based on the actual returns of 0.42% for the period December 16, 2014 through February 28, 2015. 7 ADVANTUS FUNDS Expense Example (Unaudited) – Continued February 28, 2015 Advantus Strategic Dividend Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period 9/1/2014 2/28/2015 9/1/2014 – 2/28/2015(3) Investor Class Actual(4)(5) Investor Class Hypothetical (5% annual return before expenses)(5) Institutional Class Actual(4) Institutional Class Hypothetical (5% annual return before expenses) Expenses are equal to the Fund’s annualized expense ratio for the period of 1.20% and 0.95% for the Investor Class and Institutional Class, respectively, multiplied by the average account value over the period, multiplied by the number of days in the period divided by 365. Based on the actual returns of 7.33% for the period December 16, 2014 through February 28, 2015 for the Investor Class. Based on the actual returns for the six-month period ended February 28, 2015 of 4.73% for the Institutional Class. Investor Class inception was December 16, 2014. All values assume a beginning date of December 16, 2014 for the Investor Class. 8 ADVANTUS SHORT DURATION BOND FUND Sector Allocation (Unaudited) As of February 28, 2015(1) (% of net assets) Top Ten Holdings (Unaudited) As of February 28, 2015(1) (% of net assets) U.S. Treasury Bond, 0.375%, 10/31/2016 % U.S. Treasury Bond, 0.750%, 03/15/2017 % U.S. Treasury Bond, 3.250%, 07/31/2016 % Symetra Financial, 6.125%, 04/01/2016 % UAL, Series 09-1, 10.400%, 05/01/2018 % Unum Group, 7.125%, 09/30/2016 % Regency Energy Partners, 6.500%, 07/15/2021 % Bank of America, Series BKNT, 5.300%, 03/15/2017 % Chesapeake Midstream Partners, 6.125%, 07/15/2022 % Tenneco, 6.875%, 12/15/2020 % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 9 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Sector Allocation (Unaudited) As of February 28, 2015(1) (% of net assets) Top Ten Equity Holdings (Unaudited) As of February 28, 2015(1) (% of net assets) Macquarie Infrastructure Company % STAG Industrial % EPR Properties % Physicians Realty Trust % Plains All American Pipeline % Buckeye Partners % Spirit Realty Capital % OMEGA Healthcare Investors % Select Income REIT % Starwood Property Trust % Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. 10 ADVANTUS SHORT DURATION BOND FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Par Value CORPORATE BONDS – 37.5% Airlines – 4.4% Continental Airlines Series B, Class B 6.000%, 01/12/2019 $ $ Delta Airlines Series B 6.875%, 5/07/2019 (a) Northwest Airlines Series 02-1 6.264%, 05/20/2023 UAL Series 09-1 10.400%, 05/01/2018 Series 09-2 9.750%, 7/15/2018 Automotive – 4.7% Dana Holding 6.750%, 02/15/2021 Ford Motor Credit 2.145%, 01/09/2018 General Motors Financial 4.750%, 08/15/2017 Tenneco 6.875%, 12/15/2020 Banks – 7.3% Astoria Financial 5.000%, 06/19/2017 Bank of America Series BKNT 5.300%, 03/15/2017 Capital One Series BKNT 0.935%, 02/05/2018 (b) Citigroup 1.800%, 02/05/2018 See Notes to the Financial Statements 11 ADVANTUS SHORT DURATION BOND FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Par Value CORPORATE BONDS – 37.5% (Continued) Banks – 7.3% Credit Suisse New York 1.750%, 01/29/2018 $ $ Santander Bank 2.000%, 01/12/2018 Chemicals – 1.2% Ecolab 1.550%, 01/12/2018 Diversified Financial Services – 2.5% Ally Financial 3.250%, 02/13/2018 NYSE Euronext Holdings 2.000%, 10/05/2017 Food – 0.7% ConAgra Foods 1.900%, 01/25/2018 Insurance – 3.1% Symetra Financial 6.125%, 04/01/2016 (a)(c) Unum Group 7.125%, 09/30/2016 Pipelines – 6.5% Chesapeake Midstream Partners 6.125%, 07/15/2022 Kinder Morgan 7.000%, 06/15/2017 NuStar Logistics 8.150%, 04/15/2018 Regency Energy Partners 6.500%, 07/15/2021 TransCanada 1.875%, 01/12/2018 Williams Partners 7.250%, 02/01/2017 See Notes to the Financial Statements 12 ADVANTUS SHORT DURATION BOND FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Par Value CORPORATE BONDS – 37.5% (Continued) Real Eastate Investment Trusts – 2.6% ARC Properties Operating Partnership 2.000%, 02/06/2017 $ $ Select Income REIT 2.850%, 02/01/2018 Ventas Realty 1.250%, 04/17/2017 Retail – 1.3% Dollar General 4.125%, 07/15/2017 Utilities – 3.3% Dayton Power & Light 1.875%, 09/15/2016 Eversource Energy 1.600%, 01/15/2018 Southern California Edison 1.845%, 02/01/2022 Total Corporate Bonds (Cost $14,977,080) U.S. GOVERNMENT SECURITIES – 29.5% U.S. Treasury Bonds – 29.5% 0.500%, 06/30/2016 (d) 3.250%, 07/31/2016 0.375%, 10/31/2016 0.500%, 01/31/2017 0.750%, 03/15/2017 0.625%, 08/31/2017 Total U.S. Government Securities (Cost $11,813,091) ASSET BACKED SECURITIES – 26.6% Automotive – 14.7% Bank of America Auto Trust Series 2012-1, Class D 2.990%, 03/15/2019 See Notes to the Financial Statements 13 ADVANTUS SHORT DURATION BOND FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Par Value ASSET BACKED SECURITIES – 26.6% (Continued) Automotive – 14.7% (Continued) Carmax Auto Owner Trust Series 2012-3, Class C 1.500%, 08/15/2018 $ $ Series 2013-1, Class C 1.540%, 12/15/2018 Series 2012-3, Class D 2.290%, 04/15/2019 Series 2013-4, Class B 1.710%, 07/15/2019 Series 2014-1, Class D 2.430%, 08/17/2020 Ford Credit Auto Owner Trust Series 2012-A, Class D 2.940%, 07/15/2018 Series 2012-C, Class D 2.430%, 01/15/2019 Series 2013-D, Class A4 1.110%, 02/15/2019 Series 2013-D, Class C 1.720%, 07/15/2019 Harley-Davidson Motorcycle Trust Series 2013-1, Class A4 0.870%, 07/15/2019 Honda Auto Receivables Owner Trust Series 2015-1, Class A3 1.050%, 10/15/2018 Hyundai Auto Receivables Trust Series 2012-A, Class D 2.610%, 05/15/2018 Series 2013-A, Class B 1.130%, 09/17/2018 Series 2013-B, Class C 1.710%, 02/15/2019 Series 2013-C, Class B 2.100%, 03/15/2019 Series 2013-B, Class D 2.480%, 09/16/2019 See Notes to the Financial Statements 14 ADVANTUS SHORT DURATION BOND FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Par Value ASSET BACKED SECURITIES – 26.6% (Continued) Automotive – 14.7% (Continued) Toyota Auto Receivables Owner Trust Series 2013-B, Class A4 1.460%, 01/15/2019 $ $ USAA Auto Owner Trust Series 2014-1, Class B 1.340%, 08/17/2020 Volvo Financial Equipment Series 2013-1A, Class C 1.620%, 08/17/2020 (a)(c) World Omni Auto Receivables Trust Series 2013-B, Class B 1.720%, 08/17/2020 Credit Cards – 1.5% Chase Issuance Trust Series 2014-A7, Class A 1.380%, 11/15/2019 Citibank Credit Card Issuance Trust Series 2014-A4, Class A4 1.230%, 04/24/2019 Industrial – 7.4% CNH Equipment Trust Series 2014-C, Class A3 1.050%, 11/15/2019 Series 2013-A, Class A4 1.010%, 02/18/2020 Series 2014-B, Class B 1.930%, 11/15/2021 GE Equipment Transportation Series 2012-2, Class C 1.310%, 09/24/2020 Series 2013-2, Class B 1.820%, 10/25/2021 Series 2014-1, Class A4 1.480%, 08/23/2022 See Notes to the Financial Statements 15 ADVANTUS SHORT DURATION BOND FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Par Value ASSET BACKED SECURITIES – 26.6% (Continued) Industrial – 7.4% Kubota Credit Owner Trust Series 2015-1A, Class A3 1.540%, 03/15/2019 (a) $ $ Longtrain Leasing III Series 2015-1A, Class A1 2.980%, 01/15/2045 (a)(e) Manufactured Housing – 1.1% Credit Suisse First Boston Series 2002-MH3, Class A 6.700%, 12/25/2031 Student Loans – 1.9% Social Professional Loan Program Series 2014-B, Class A1 1.418%, 08/25/2032 (a)(b)(c) Series 2015-A, Class A1 1.419%, 03/25/2033 (a)(b)(c) Total Asset Backed Securities (Cost $10,637,567) MORTGAGE BACKED SECURITIES – 3.5% Commercial – 2.5% COMM Mortgage Trust Series 2012-9W57, Class A 2.365%, 02/10/2029 (a) Credit Suisse Mortgage Trust Series 2014-ICE, Class B 1.450%, 04/15/2027 (a) U.S. Government Agency – 1.0% Federal National Mortgage Association Series 14-C02, Class 2M1 1.121%, 05/25/2024 Total Mortgage Backed Securities (Cost $1,419,080) See Notes to the Financial Statements 16 ADVANTUS SHORT DURATION BOND FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Shares Value PREFERRED STOCK – 1.3% Technology – 1.3% Pitney Bowes International Holdings, Series F, 6.125% (a)(c) (Cost $531,250) $ SHORT-TERM INVESTMENT – 0.8% First American Government Obligations, Class Z, 0.02% (b) (Cost $328,835) Total Investments – 99.2% (Cost $39,706,903) Other Assets and Liabilities, Net – 0.8% Total Net Assets – 100.0% $ (a) Security purchased within the terms of a private placement memorandum, exempt from registration under Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” As of February 28, 2015, the market value of these investments were $4,322,254, or 10.8% of total net assets. (b) Variable rate security – The rate shown is the rate in effect as of February 28, 2015. (c) Security considered illiquid and is categorized in Level 2 of the fair value hierarchy. See notes 2 and 3 in Notes to the Financial Statements. (d) All or a portion of this security has been deposited as initial margin on open futures contracts. (e) Security considered illiquid and is categorized in Level 3 of the fair value hierarchy. See notes 2 and 3 in Notes to the Financial Statements. Schedule of Open Futures Contracts (Unaudited) Number of Unrealized Description Contracts Sold Notional Value Settlement Month Appreciation U.S. Treasury 5 Year Note Futures June 2015 See Notes to the Financial Statements 17 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Shares Value REIT COMMON STOCKS – 48.7% Apartments – 1.6% Education Realty Trust $ Home Properties Mid-America Apartment Communities Health Care – 14.0% BioMed Realty Trust Health Care REIT Healthcare Trust of America, Class A LTC Properties National Health Investors OMEGA Healthcare Investors Physicians Realty Trust Sabra Health Care REIT Senior Housing Properties Trust Ventas Hotels – 4.6% Chatham Lodging Trust Chesapeake Lodging Trust Hersha Hospitality Trust Hospitality Properties Trust LaSalle Hotel Properties RLJ Lodging Trust Industrial – 3.3% STAG Industrial Manufactured Homes – 1.3% Sun Communities Mortgage – 4.3% Colony Financial Starwood Property Trust Two Harbors Investment Net Lease – 11.1% Agree Realty See Notes to the Financial Statements 18 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Shares Value REIT COMMON STOCKS – 48.7% (Continued) Net Lease – 11.1% (Continued) Easterly Government Properties (a) $ EPR Properties Select Income REIT Spirit Realty Capital STORE Capital Office – 1.9% Brandywine Realty Trust Columbia Property Trust DuPont Fabros Technology Parkway Properties Retail – 5.5% CBL & Associates Properties Excel Trust Kite Realty Group Trust Ramco-Gershenson Properties Trust WP GLIMCHER Specialty – 1.1% CatchMark Timber Trust, Class A Plum Creek Timber Company Total REIT Common Stocks (Cost $34,814,003) OTHER COMMON STOCKS – 20.9% Energy – 2.1% ConocoPhillips Kinder Morgan Infrastructure – 5.4% Brookfield Infrastructure Partners (b) Macquarie Infrastructure Company See Notes to the Financial Statements 19 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Shares Value OTHER COMMON STOCKS – 20.9% (Continued) Telecommunications – 3.9% AT&T $ CenturyLink Frontier Communications Verizon Communications Utilities – 9.5% Abengoa Yield (b) ALLETE CenterPoint Energy Dominion Resources Duke Energy Pattern Energy Group Pinnacle West Capital PPL TECO Energy TerraForm Power, Class A UIL Holdings Total Other Common Stocks (Cost $15,647,258) MASTER LIMITED PARTNERSHIPS – 11.7% Energy – 11.7% Antero Midstream Partners Buckeye Partners Columbia Pipeline Partners (a) Energy Transfer Partners Enterprise Products Partners MarkWest Energy Partners Plains All American Pipeline Shell Midstream Partners Sprague Resources Total Master Limited Partnerships (Cost $8,534,459) See Notes to the Financial Statements 20 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Shares Value REIT PREFERRED STOCKS – 9.7% Hotels – 1.7% Hospitality Properties Trust, Series D, 7.125% $ LaSalle Hotel Properties, Series I, 6.375% Pebblebrook Hotel Trust, Series A, 7.875% Summit Hotel Properties, Series C, 7.125% Manufactured Homes – 0.5% Equity LifeStyle Properties, Series C, 6.750% Office – 2.2% Digital Realty Trust, Series E, 7.000% Kilroy Realty, Series H, 6.375% PS Business Parks, Series S, 6.450% PS Business Parks, Series U, 5.750% Retail – 5.3% CBL & Associates Properties, Series E, 6.625% DDR, Series J, 6.500% Kimco Realty, Series K, 5.625% National Retail Properties, Series D, 6.625% National Retail Properties, Series E, 5.700% Realty Income, Series F, 6.625% Saul Centers, Series C, 6.875% Taubman Centers, Series J, 6.500% Urstadt Biddle Properties, Series F, 7.125% Urstadt Biddle Properties, Series G, 6.750% Total REIT Preferred Stocks (Cost $7,766,046) Par U.S. GOVERNMENT SECURITIES – 6.9% U.S. Treasury Bonds – 6.9% 0.125%, 04/15/2018 (c) $ 1.250%, 07/15/2020 (c) 1.125%, 01/15/2021 (c) 0.625%, 07/15/2021 (c) 0.125%, 07/15/2022 (c) See Notes to the Financial Statements 21 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Investments (Unaudited) February 28, 2015 Fair Par Value U.S. GOVERNMENT SECURITIES – 6.9% (Continued) U.S. Treasury Bonds – 6.9% (Continued) 0.125%, 01/15/2023 (c) $ $ 0.375%, 07/15/2023 (c) 2.375%, 01/15/2025 (c)(d) 3.875%, 04/15/2029 (c) 2.125%, 02/15/2040 (c) Total U.S. Government Securities (Cost $5,945,232) CORPORATE BONDS – 1.3% Consumer Discretionary – 0.6% DIRECTV Holdings 4.450%, 04/01/2024 Energy – 0.7% Enlink Midstream Partners 4.400%, 04/01/2024 Total Corporate Bonds (Cost $1,060,524) Shares EXCHANGE TRADED FUND – 0.2% PowerShares DB Commodity Index Tracking Fund (a) (Cost $235,695) SHORT-TERM INVESTMENT – 0.9% First American Government Obligations, Class Z, 0.02% (e) (Cost $724,680) Total Investments – 100.3% (Cost $74,727,897) Other Assets and Liabilities, Net – (0.3)% ) Total Net Assets – 100.0% $ (a) Non-income producing security. (b) The Portfolio had 1.9% of net assets in foreign securities at February 28, 2015. (c) U.S. Treasury inflation-protected securities (TIPS) are securities in which the principal amount is adjusted for inflation and the semiannual interest payments equal a fixed percentage of the inflation-adjusted principal amount. (d) All or a portion of this security has been deposited as initial margin on open futures contracts. (e) Variable Rate Security – The rate shown is the rate in effect as of February 28, 2015. REIT – Real Estate Investment Trust See Notes to the Financial Statements 22 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Schedule of Open Futures Contracts (Unaudited) February 28, 2015 Number of Unrealized Description Contracts Purchased Notional Value Settlement Month Depreciation CBOE Volatility Index 9 $ April 2015 ) CBOE Volatility Index 15 March 2015 ) ) See Notes to the Financial Statements 23 ADVANTUS FUNDS Statement of Assets and Liabilities (Unaudited) February 28, 2015 Short Duration Strategic Dividend Bond Fund Income Fund ASSETS: Investments, at fair value (cost $39,706,903 and $74,727,897, respectively) $ $ Cash — Receivable for investment securities sold Dividends & interest receivable Return of capital receivable — Receivable for adviser reimbursements — Prepaid expenses Total assets LIABILITIES: Bank overdraft — Payable for investment securities purchased Payable to adviser, net — Payable for fund administration & accounting fees Payable for compliance fees Payable for custody fees Payable for transfer agent fees and expenses Payable to trustees — Accrued expenses Accrued distribution fees — 30 Total liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Paid-in capital $ $ Accumulated undistributed net investment income (loss) ) Accumulated undistributed net realized gain (loss) on investments ) Net unrealized appreciation on investments and translations of foreign currency Net unrealized appreciation (depreciation) on futures contracts ) Net Assets $ $ Investor Class Shares Net Assets — $ Shares issued and outstanding(1) — Net asset value, offering price, and redemption price per share — $ Institutional Class Shares Net Assets $ $ Shares issued and outstanding(1) Net asset value, offering price, and redemption price per share $ $ Unlimited shares authorized without par value. See Notes to the Financial Statements 24 ADVANTUS FUNDS Statement of Operations (Unaudited) For the Six Months Ended February 28, 2015 Short Duration Strategic Dividend Bond Fund(1) Income Fund INVESTMENT INCOME: Dividends from common stock $ — $ Less: Foreign taxes withheld — ) Net dividend income from common stock — Distributions received from master limited partnerships — Less: return of capital on distributions — ) Net distribution income from master limited partnerships — — Interest income ) Total investment income EXPENSES: Advisory fees (See note 5) Fund administration & accounting fees (See note 5) Federal & state registration fees Audit fees Transfer agent fees (See note 5) Legal fees Compliance fees (See note 5) Trustee fees (See note 5) Postage & printing fees Custody fees (See note 5) Other Distribution fees – Investor Class (See note 6) — 64 Total expenses before reimbursement Less: Reimbursement by Adviser ) ) Net expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS: Net realized gain (loss) on investments, including foreign currency gain ) Net realized gain (loss) on futures contracts ) Net change in unrealized appreciation of investments and translations of foreign currency Net change in unrealized appreciation (depreciation) on futures contracts ) Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ $ Inception date of the Short Duration Bond Fund was December 16, 2014. See Notes to the Financial Statements 25 ADVANTUS SHORT DURATION BOND FUND Statement of Changes in Net Assets For the Period Inception through February 28, 2015(1) (Unaudited) OPERATIONS: Net investment income $ Net realized loss on investments ) Net realized gain on futures contracts Net change in unrealized appreciation of investments Net change in unrealized appreciation on futures contracts Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed — Net increase in net assets resulting from capital share transactions DISTRIBUTIONS TO SHAREHOLDERS: From net investment income ) From net realized gains — Total distributions to shareholders ) TOTAL INCREASE IN NET ASSETS NET ASSETS: Beginning of period — End of period, including accumulated undistributed net investment loss of $(37). $ Inception date of the Fund was December 16, 2014. See Notes to the Financial Statements 26 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Statements of Changes in Net Assets For the Six Months Ended For the February 28, 2015 Year Ended (Unaudited) August 31, 2014 OPERATIONS: Net investment income $ $ Net realized gain on investments, including foreign currency gain Net realized loss on futures contracts ) ) Net realized gain on written option contracts — Net change in unrealized appreciation on investments and translations of foreign currency Net change in unrealized depreciation on futures contracts ) ) Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Investor Class(1): Proceeds from shares sold — Proceeds from reinvestment of distributions — Payments for shares redeemed — — Increase in net assets resulting from Investor Class transactions — Institutional Class: Proceeds from shares sold Proceeds from reinvestment of distributions Payments for shares redeemed ) ) Increase (decrease) in net assets resulting from Institutional Class transactions ) Net increase (decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income Investor Class(1) ) — Institutional Class ) ) From net realized gains Investor Class(1) ) — Institutional Class ) ) Total distributions to shareholders ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period, including undistributed (distributions in excess of) net investment income of $459,903 and $(34,617), respectively. $ $ Inception date of the Investor Class was December 16, 2014. See Notes to the Financial Statements 27 ADVANTUS SHORT DURATION BOND FUND Financial Highlights For the Period December 16, 2014 (Inception) through February 28, 2015 (Unaudited) PER SHARE DATA:(1) Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income ) From net capital gains — Total distributions ) Net asset value, end of period $ TOTAL RETURN(2) % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement(3) % After expense reimbursement(3) % Ratio of net investment income to average net assets: Before expense reimbursement(3) % After expense reimbursement(3) % Portfolio turnover rate(2) % For an Institutional Class Share outstanding for the entire period. Not annualized for periods less than one year. Annualized for periods less than one year. See Notes to the Financial Statements 28 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Financial Highlights For the Period December 16, 2014 (Inception) through February 28, 2015 Investor Class (Unaudited) PER SHARE DATA:(1) Net asset value, beginning of period $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments and translations of foreign currency Total from investment operations LESS DISTRIBUTIONS: From net investment income ) From net capital gains ) Total distributions ) Net asset value, end of period $ TOTAL RETURN(2) % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement(3) % After expense reimbursement(3) % Ratio of net investment income to average net assets: Before expense reimbursement(3) % After expense reimbursement(3) % Portfolio turnover rate(2) 40 % For an Investor Class Share outstanding for the entire period. Not annualized for periods less than one year. Annualized for periods less than one year. See Notes to the Financial Statements 29 ADVANTUS STRATEGIC DIVIDEND INCOME FUND Financial Highlights For the Six For the Period Months Ended For the September 12, 2012 February 28, 2015 Year Ended (Inception) through Institutional Class (Unaudited) August 31, 2014 August 31, 2013 PER SHARE DATA:(1) Net asset value, beginning of period $ $ $ INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain on investments and translations of foreign currency Total from investment operations LESS DISTRIBUTIONS: From net investment income ) ) ) From net capital gains ) ) — Total distributions ) ) ) Net asset value, end of period $ $ $ TOTAL RETURN(3) % % % SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ $ $ Ratio of expenses to average net assets: Before expense reimbursement(4) % % % After expense reimbursement(4) % % % Ratio of net investment income to average net assets: Before expense reimbursement(4) % % % After expense reimbursement(4) % % % Portfolio turnover rate(3) 40
